
	

114 HR 5423 IH: SNAP Healthy Incentives Act of 2016
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5423
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Cartwright (for himself, Mr. Blumenauer, Mr. Cárdenas, Ms. Clark of Massachusetts, Mr. Conyers, Ms. DeLauro, Mr. Deutch, Mr. Grijalva, Mr. Hastings, Mr. Langevin, Ms. Lofgren, Mr. McGovern, Ms. Moore, Ms. Norton, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Rangel, Ms. Slaughter, Mr. Takano, Mr. Tonko, Ms. Esty, Ms. Meng, Mr. Lewis, Mr. Crowley, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide an incentive for households participating in
			 the supplemental nutrition assistance program to purchase certain
			 nutritious fruits and vegetables that are beneficial to good health.
	
	
 1.Short titleThis Act may be cited as the SNAP Healthy Incentives Act of 2016. 2.Amendments (a)DefinitionSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
 (1)in subsection (k) by inserting , unless the context specifies otherwise, after means; (2)by redesignating subsections (u) and (v) as subsections (v) and (w), respectively; and
 (3)by inserting after subsection (t) the following:  (u)Supplemental fruits and vegetables means those fruits and vegetables containing nutrients that promote the health of the population served by the supplemental nutrition assistance program, as determined by the Secretary by rule..
 (b)Increase in value of allotmentSection 8 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended by adding at the end the following:
				
 (m)The value of an allotment, determined under this section without regard to this subsection and issued to a household for a month, shall be increased by 30 percent of the cost of supplemental fruits and vegetables purchased by such household during such month, but not to exceed an aggregate monthly amount determined by the Secretary on the basis of household size..
 3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2016.  